DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 14 January 2022 is being considered by the examiner.
3.	Claims 2-21 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation “set the segmentation criterion based on a worse-case-skew associated with two paths of the plurality of paths from a load-balancing point to a reordering point.”  The claim fails to define “a worse-case-skew associated with two paths of the plurality of paths from a load-balancing point to a reordering point.”
	Claims 16 and 20 are rejected for the same reasons set forth in claim 2.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,505,849 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-21 of the application encompass the claimed invention in US 10,505,849 B1.

Application claim 16:
    A method comprising:
    obtaining a flow comprising a plurality of packets;



    assigning a first set of consecutive packets among the plurality of packets of the flow to a first segment and a second set of consecutive packets among the plurality of packets to a second segment according to a segmentation criterion, wherein the segmentation criterion corresponds to a property of each segment;
   

 tagging each packet of the plurality of packets with a segment sequence identifier to indicate to which segment the packet is assigned;
    arranging the plurality of packets for transmission via one of a plurality of ports so that all packets belonging to a same segment will be transmitted vi a same path of a plurality of paths; and 
    sending the segmentation criterion based on a worst-case-skew associated with two paths of the plurality of paths from a load-balancing point to a reordering point.
US 10,505,849 B1 -claim 20:
    A method comprising:
    receiving a flow comprising a plurality of packets, the plurality of packets to be load balanced among a plurality of path between a load balancer and a reordering point;
    assigning a first set of consecutive packets among the plurality of packets of the flow to a first segment and a second set of consecutive packets among the plurality of packets to a second segment according to a segmentation criterion, wherein the segmentation criterion corresponds to a property of each segment, and wherein the segmentation criterion relates at least to segment time duration;
    tagging each packet of the plurality of packets with a segment sequence identifier to indicate to which segment the packet is assigned;
    arranging the plurality of packets for transmission via an interconnect, wherein all packets belong to a same segment will be transmitted via a same path of the plurality of paths;
    determining a worst-case-skew between an old path among the plurality of paths and a new path; and
    setting the segmentation criterion as a segment time duration longer than the worst-case-skew between the old path and the new path.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412